Citation Nr: 0926960	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  90-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for paranoid schizophrenia for the period prior to May 15, 
2001.


REPRESENTATION

Appellant represented by:	Peter Sebekos, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Veteran's claims file has since been 
transferred to the RO in Boston, Massachusetts.

A June 2002 rating decision granted an increased rating of 50 
percent for the Veteran's service-connected schizophrenia, 
effective from September 4, 2001.

Although the Veteran was not provided supplemental statements 
of the case following a November 1989 statement of the case, 
his representative, in a March 2004 brief, waived initial RO 
consideration of all the evidence obtained and considered 
after November 1989.

In a June 2004 decision, the Board denied the Veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In May 2006, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate in Part and 
Remand.  In a May 2006 Order, the Court granted the motion, 
vacated the June 2004 Board decision, and remanded the case 
to the Board for further appellate review.

In a December 2006 decision, the Board denied the Veteran's 
claim for a disability rating in excess of 30 percent for 
paranoid schizophrenia for the period prior to May 15, 2001; 
and, granted a 70 percent rating for paranoid schizophrenia 
for the period beginning May 15, 2001.  He appealed the 
decision to the U.S. Court of Appeals For Veterans Claims 
(Court).  In February 2008, the Veteran, through his 
attorney, and the Secretary of Veterans Affairs submitted a 
Joint Motion for a Partial Remand.  In a September 2008 
Order, the Court granted the motion, vacated that part of the 
December 2006 Board decision denying entitlement to a 
disability rating in excess of 30 percent for paranoid 
schizophrenia, and remanded the case to the Board for further 
appellate review.  That part of the December 2006 Board 
decision granting a 70 percent rating for paranoid 
schizophrenia from May 15, 2001, was not disturbed.  
Accordingly, the Board appellate consideration will be 
limited to the issue listed on the cover page.

By way of a September 2008 rating decision, the Veteran was 
granted a 100 percent schedular rating for his service-
connected schizophrenia, effective from November 29, 2007.


FINDINGS OF FACT

1.  Prior to May 15, 2001, the symptoms of the Veteran's 
disability more closely approximate "definite" social and 
industrial impairment rather than "considerable" social and 
industrial impairment.

2.  Prior to May 15, 2001, the symptoms of the Veteran's 
disability more closely approximate social and occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, with the Veteran generally functioning satisfactorily, 
with routine behavior, self-care, and conversation generally 
normal, than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
period prior to May 15, 2001 for paranoid schizophrenia have 
not been met.  38 U.S.C.A. § 1155, 5110(g) (West 1990, 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9203 (1996, 
2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  The United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Prinicipi, 
18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In this case, the initial RO adjudication occurred in July 
1989 prior to the VCAA's enactment.  The Board finds that any 
defect with respect to the timing of the VCAA notice letter 
constitutes harmless error and results in no risk of 
prejudice to the Veteran.  The VA satisfied its duty to 
notify by way of an October 2003 letter from the AOJ to the 
Veteran, which informed him of the types of evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  Thereafter, the 
Veteran received additional notice in December 2007 
pertaining to the downstream disability rating and effective 
date elements of the claim, with subsequent adjudication of 
his claim in a September 2008 rating decision.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini and 
Mayfield, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letters did not satisfy 
all of the elements required by the recent Vazquez-Flores 
decision.  Nonetheless, the Veteran was not prejudiced in 
this instance, as the letters did provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask VA to obtain) to support his claim for increased 
compensation.  In addition, the Statement of the Case 
provided the veteran with the specific rating criteria for 
his service-connected disability and explained how the 
relevant diagnostic code would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
February 2008 Appellant Brief, the Veteran listed the 
criteria that he knew to be necessary to support a higher 
rating for schizophrenia; he also discussed the severity of 
his disabilities during the pertinent time period.  Based on 
this evidence, the Board is satisfied that the veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  Increased Disability Rating for Paranoid Schizophrenia 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Paranoid schizophrenia is evaluated under Diagnostic Code 
9203.  During the course of this appeal, VA revised the 
criteria for evaluating mental disorders, effective November 
7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 
C.F.R. pt. 4).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation. If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Under the regulations applicable prior to November 7, 1996:

A 30 percent evaluation was warranted for 
symptomatology that resulted in definite social and 
industrial impairment.  

A 50 percent evaluation was warranted for 
symptomatology that resulted in considerable social 
and industrial impairment.  

A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was warranted (1) when the 
attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community; (2) where there are 
totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the Veteran is 
demonstrably unable to obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  The term 
"definite" is to be construed to mean "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 38 
U.S.C.A. § 7104(c) (West 1991).  In Hood v. Brown, 4 Vet. 
App. 301 (1993), the United States Court of Appeals for 
Veterans Claims (Court) stated that the term "considerable" 
was declared as meaning "rather large in extent or degree."

Under the amended regulations, in effect beginning November 
7, 1996: 

A 30 percent evaluation is appropriate when there 
is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is 
occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the 
inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9203.

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

A VA psychiatric examination dated in August 1980 diagnosed 
the Veteran with paranoid schizophrenia, moderate acute.  The 
Veteran complained of confusion and agitation.  The examiner 
noted that he had a past history of poor interpersonal 
relationships and poor social and vocational adjustment.  
Upon mental status examination, the Veteran had autistic 
thinking, flat affect, auditory hallucinations and paranoia.  
The Veteran reported hearing voices (i.e., his sergeant 
talking to him), saw flashes of light, and impaired memory.  
There was suicidal ideation.  He told the examiner that he 
had no problem relating to people.  The Veteran was deemed 
competent to handle his own affairs. 

On VA psychiatric examination in October 1981, the Veteran 
was diagnosed with schizophrenia, paranoid type.  The Veteran 
reported that he was having difficulty with his friendships 
since "I am not like I used to be before."  He told the 
examiner that he lived on his own, but tends to move back and 
forth between his apartment and his mother's residence.  He 
eats with her.  He worked for a company that made elevators 
as an assistant inspector.  He had friends, but reported that 
his old friends find him strange.  He told the examiner that 
his girlfriend broke up with him, because he acted strange.  
The VA examiner noted that the Veteran had no delusions, but 
had occasional auditory hallucinations.  He did not display 
any loosening of associations, but his speech was somewhat 
idiosyncrative and his thinking was marked by concreteness 
and vagueness.  The examiner noted that it was unclear how 
socially isolative the Veteran was, but that he was not 
suicidal or homicidal.  He was well-oriented with no obvious 
cognitive deficits.  The VA examiner stated that "[h]e [was] 
coping currently, but his adjustment [was] fragile.  I do not 
think it would take much stress to blow open another acute 
episode of paranoid schizophrenia."

A December 1986 VA psychiatric examination diagnosed the 
Veteran with schizophrenia, paranoid, chronic and cannabis 
abuse.  

In an April 1989 written statement, the Veteran filed a claim 
for increased compensation for his service-connected 
schizophrenia because he suffered from Tardive Dyskinesia as 
a result of his past use of prescribed medications.

On VA psychiatric examination in July 1989, the Veteran 
complained of hearing voices and an inability to concentrate.  
At the time of the examination, he was self-employed as a 
driver.  He told the examiner that in December 1978 he became 
paranoid and felt that somebody was trying to kill him.  He 
was hospitalized for three months, received electroshock 
therapy, and was discharged from the military.  He 
subsequently lived with his parents and continued psychiatric 
treatment on an outpatient basis.  He reported several 
different jobs as a laborer.  He worked for the U.S. Postal 
Service from August 1983 to January 1987, but was involved in 
a car accident and found working too stressful.  He worked 
for one year as a deliveryman and since 1986 has been self-
employed as a driver.  On examination: his speech was 
relevant and coherent; his mood was neutral with an 
appropriate affect; his appetite and sleep were fair; his 
memory was fair; his concentration was impaired; and he had 
no suicidal ideation or a history of suicidal attempts.  The 
examination report indicated that the Veteran: experienced 
auditory hallucinations at times, but no visual 
hallucinations; harbored paranoid ideations, but did not 
exhibit thought broadcasting or thought insertion; and denied 
feelings of hopelessness, helplessness or anhedonia.  There 
was no evidence of obsessions, compulsions, phobias or panic 
attacks found.  The diagnosis was chronic paranoid 
schizophrenia.

During his February 1990 personal hearing, the Veteran 
testified that: he felt that he was entitled to an increased 
rating because of increased stress and memory problems 
associated with his electric shock therapy in service; he 
lived at home with his parents, helped around the house and 
bought groceries; his mother thought he "acted strange"; he 
had been working, but had to stop due to mechanical problems 
with his car, and that that was causing additional stress; he 
had friends but avoided many people; he had a steady 
girlfriend, but lately had been disagreeing with her often; 
he was not receiving treatment at the time of the hearing or 
using prescribed medication; and he self-medicated by using 
marijuana.

In a February 1991 statement, the Veteran indicated that his 
condition had worsened as he had become more nervous, 
experienced nightmares, heard voices and had a loud 
"tinging" in his ears.

On April 1991 VA psychiatric examination, the Veteran 
complained of hearing voices and feeling tense.  He was 
reportedly unemployed and did not receive psychiatric 
treatment.  On examination: his production was coherent but 
often tangential; his mood was somewhat anxious and depressed 
and his affect was appropriate; his sleep was fair; his 
appetite was erratic with no real weight change; he smoked 
marijuana on a daily basis; he admitted to auditory 
hallucinations but denied any other kind of hallucinations, 
thought broadcasting or thought insertion; he continued to 
have paranoid ideations in that he believed the government 
was "after him" and "out to get him"; his memory was fair 
and his concentration was poor; he denied anhedonia or 
suicidal thoughts or attempts.  There was no evidence of 
obsessions, compulsions or panic attacks found.  The 
diagnoses were chronic paranoid schizophrenia and cannabis 
abuse.  It was noted that there had been no basic change in 
the Veteran's symptomatology or life circumstances since the 
July 1989 examination.

During a May 1991 personal hearing, the Veteran reiterated 
his former testimony, adding that he had not been employed in 
the last six years and that he was not receiving treatment 
for his schizophrenia.  A witness also testified that she had 
received a phone call from the Veteran in December 1978 
during which the Veteran asked for her help.

VA treatment records, dating from February 1994 to October 
2001, show the Veteran intermittently sought treatment for 
his schizophrenia.  The records indicate that he frequently 
cancelled or failed to report for his appointments and he 
consistently refused any medication for his symptoms.

A March 1994 VA treatment record revealed that the Veteran 
continued to hear voices and referenced a "suicidal attempt 
about 5 years ago, which consisted of having unsafe sex."

May 1994 VA treatment record indicated that the Veteran 
appeared well-groomed and appropriate, his speech was fluent 
and he had full range of affect, his mood was anxious, and he 
was worried about his pregnant wife in Haiti.  He was 
diagnosed with paranoia/auditory hallucinations and cannibis 
dependency.  The Veteran refused antipsychotic medications 
and he refused to stop his use of marijuana.  The progress 
note also reports that the Veteran was working full-time, as 
a driver for a pharmaceutical company.

In June 1994, he was observed to be alert and calm with a 
blunted affect and mildly anxious mood.  He denied any 
suicidal or homicidal ideation.

In August 1995, the Veteran complained of stress and 
headaches.  He continued to use marijuana and did not 
perceive it as a problem.  At the time of the examination he 
worked part-time delivering pizza.  He was married, but his 
wife and children were living in Haiti.  He was neatly 
dressed for the examination and friendly.  His speech was 
fluent and he was oriented in three spheres.  His thought 
process was clear.  His thought content was centered on his 
inability to get his wife and children into the United 
States.  He reported hearing voices that were "friendly" 
and that posed no problems.  His insight and judgment were 
considered good.  The diagnosis was paranoid schizophrenia 
with a GAF score of 71.

A September 1995 general note reports the Veteran's relevant 
history and that he used marijuana on a daily basis as a 
medication for his psychiatric symptoms.  The examiner noted 
that the Veteran was alert, calm and not agitated.  He was 
very talkative, with rambling, tangential and circumstantial 
speech.  He reported constant chronic auditory hallucinations 
that he did not heed.  The Veteran reported that he showered 
in hot water to reduce the "blood clots outside [his] skull 
that cause flash pains like lightening."  His affect was 
flat and his mood anxious.  He continued to worry about his 
wife and children in Haiti.  He worked part-time delivering 
pizza.  He admitted that he was unable to get work because of 
his use of cannabis.  He denied suicidal or homicidal 
ideation.

A May 2000 psychology evaluation shows that the Veteran was 
married with three children and that he continued to use 
marijuana on a daily basis.  He reported a 3.5 year 
employment history at Home Depot, but was experiencing work-
related problems.  He wanted the VA to initiate an 
investigation of discrimination by his employer.  Examination 
revealed that he was oriented in three spheres with no 
indication of a current psychotic process.  He denied any 
hallucinations, intrusions or delusional systems in the last 
six to twelve months.  He was quite calm and reasonable and 
fully euthymic.  He denied any suicidal or homicidal ideation 
or intent.

An August 2001 treatment report reflects that the Veteran was 
employed as general helper at Caeser's Pizza.  The Veteran 
had been fired from Home Depot in September 2000.  The 
physician noted that "[i]t appears as though his family 
life, wife, and four young children, help to structure and 
organize his life around specific tasks and expectations.  He 
presents as very devoted to his family."

In September 2001, the Veteran underwent neuropsychological 
evaluation to help address whether he had specific cognitive 
difficulties that would impact training, education or his 
ability to hold a job.  The examiner observed that the 
Veteran was casually and appropriately attired and well-
groomed.  He was alert and oriented to person, place, time 
and situation.  His affect was constricted but appropriate 
and his mood was dysthymic.  There was no evidence of 
suicidal or homicidal ideation, intent or plan.  His thought 
process was logical and goal-directed and there was no 
evidence of a perceptual disturbance.  Both his receptive and 
expressive language was grossly intact.  His speech was 
monotonous.  Overall he was sociable, cooperative and 
motivated.  Intelligence testing identified weakness in 
psychomotor speed that was consistent with the presence of a 
chronic psychiatric condition.  There was mild impairment on 
tests of social judgment and reasoning.  Memory testing 
revealed difficulties in retrieval indicating frontal 
inefficiency that was consistent with a diagnosis of 
schizophrenia.  There did not appear to be any specific 
cognitive deficits that would negatively impact training or 
the ability to hold employment.

During an October 2001 medication review, the Veteran 
reported chronic problems with auditory hallucinations, 
depression, and headaches.  He rejected the physician's 
recommended medication.  The examiner questioned the 
diagnosis of schizophrenia, as negative symptoms were 
essentially absent.  He opined that the Veteran had an 
atypical psychosis that might be related to the brain 
electrical normality.  However, the Veteran refused 
anticonvulsant medications.  The physician prescribed 
Venlafaxine.

A.  Analysis Under the Former Criteria for Diagnostic Code 
9203

The Board finds that under the rating criteria for Diagnostic 
Code 9203 prior to November 7, 1996, the Veteran's disability 
does not more nearly approximate the criteria for a 50 
percent rating than the criteria for a 30 percent rating 
prior to May 15, 2001.  The Board acknowledges that in the 
February 2008 Joint Motion for Partial Remand, the Veteran's 
representative asserts that the Board did not address whether 
the Veteran had, constant hallucinations, suicidal ideation, 
whether the symptomatology impacted his ability to find 
employment; and the degree of his social isolation in that he 
had difficulties in his relationships with is wife and 
mother.  

However, the Board finds that the record has a whole does not 
show "considerable" impairment socially or industrially, 
but rather "definite" impairment, which is defined as 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large."  His auditory 
hallucinations, even if constant, and paranoid ideation are 
of a low intensity and non-threatening.   In fact, the 
Veteran was assigned a GAF score of 71 in August 1995 despite 
his hallucinations, which is indicative of mild symptoms or 
some difficulty in social, occupational, or school.  There is 
no evidence suggesting the contrary.  With regard to the 
impact on employment, the Board finds that the Veteran worked 
fairly regularly, including employment for 3.5 years at Home 
Depot (although he had a number of jobs) despite little 
treatment and intermittent use of medication.  In fact, the 
September 2001 examiner stated that "there did not appear to 
be any specific cognitive deficits that would negatively 
impact on training or the ability to hold employment."  As 
to whether the Veteran's statement that he had a suicide 
attempt because he engaged in unprotected sex can be 
construed as suicidal ideation, the record consistently shows 
that the Veteran denied any suicidal or homicidal ideation 
nor had the Veteran been hospitalized for any suicidal 
attempt.  In fact, an October 2001 examiner questioned the 
diagnosis of schizophrenia, as negative symptoms were 
essentially absent.  With regard to the Veteran's testimony 
that he was socially isolated and experienced difficulties 
with his mother and his then girlfriend, the Board finds that 
any difficulty with his social relationships was, at most, 
moderately large in degree.  This is supported by the fact 
that he subsequently married his girlfriend (and remains 
married to her and has children with her).  In fact, a 
physician in August 2001 noted that "[i]t appears as though 
his family life, wife, and four young children, help to 
structure and organize his life around specific tasks and 
expectations.  He presents as very devoted to his family."  
Overall, any impact socially or industrially was, at most, 
moderately large in degree and accounted for in the assigned 
rating.  The record overall lacks adequate evidence that any 
impairment to the Veteran, either socially or industrially, 
caused by the his paranoid schizophrenia was "considerable" 
during the period prior to May 15, 2001.




B.  Analysis Under the  Current Criteria for Diagnostic Code 
9203

The Board also finds that under the rating criteria for 
Diagnostic Code 9203 beginning November 7, 1996, the 
Veteran's disability more nearly approximates the criteria 
for a 30 percent rating rather than the criteria for a 50 
percent rating for the period in question.

The Board notes that repeatedly on examination, the Veteran 
was found to have poor concentration and fair memory.  
However, such characterization of memory as "fair" more 
closely reflects mild memory loss (such as forgetting names, 
directions, recent events) than impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks).  Also, although the Veteran 
was found to have poor concentration, there is no indication 
in the medical evidence, prior to May 15, 2001, that the 
Veteran had difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  Nor is 
there indication that the Veteran suffered panic attacks or 
disturbances of motivation and mood.

The Board also notes that the medical evidence with respect 
to the Veteran's affect and speech are mixed.  On examination 
in June 1994, the Veteran was noted to have a blunted affect, 
and in September 1995, he was noted to have flat affect and 
rambling, tangential and circumstantial speech.  The record 
reflects, however, the Veteran's speech was noted to be 
relevant and coherent on July 1989 examination, coherent but 
often tangential on April 1991 examination, fluent on May 
1994 and August 1995 examinations, and euthymic on May 2000 
examination.  The record also reflects that the Veteran's 
affect was noted to be appropriate on June 1989, April 1991, 
and May 1994 examinations.

However, there is little indication in the record that the 
speech or affect characterizing the Veteran's paranoid 
schizophrenia caused any reduced reliability and productivity 
that contributed to the Veteran's social or occupational 
impairment.

Also, the medical evidence prior to September 4, 2001 does 
not indicate that the Veteran's disability caused difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board notes as well that during the 
course of the appeal the Veteran has indicated that he has 
maintained a good relationship with his wife and children 
living in Haiti.

The Board thus determines that, for the period prior to May 
15, 2001, the symptoms of the Veteran's disability more 
closely approximate social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with the 
Veteran generally functioning satisfactorily, with routine 
behavior, self-care, and conversation generally normal.  The 
medical evidence demonstrates that the Veteran's disability 
has consistently been characterized by symptoms of depressed 
mood, anxiety, suspiciousness, with some sleep impairment.  
Accordingly, the Veteran's disability more closely 
approximates the criteria for a 30 percent rating than the 
criteria for a 50 percent rating under Diagnostic Code 9203, 
as amended beginning November 7, 1996.

The Board notes that in his May 1991 RO hearing the Veteran 
complained that he had been out of the workforce for about 
six years, and that May 2001 VA treatment records indicate 
that the Veteran reported that he had been fired from Home 
Depot after 3.5 years of employment.  However, the record 
reflects that the Veteran had on July 1989 VA examination 
claimed that he was self-employed as a driver, and in his 
February 1990 RO hearing claimed that he had been until 
recently employed as a driver, but that he had had to stop 
because of mechanical problems with his car.  Furthermore, 
there is no indication in the record that the Veteran's 
claimed termination from Home Depot was related to his 
disability.  Rather, the Veteran claimed that his termination 
was the result of negative reports made against him by his 
supervisors, which he attributed to discrimination.  Also, 
the record reflects that during the period in question the 
Veteran repeatedly admitted to daily usage of marijuana, was 
diagnosed with cannabis abuse, and on examination in 
September 1995 admitted that he was unable to get work 
because he tested positive for cannabis and therefore failed 
drug screens.

Hence, as discussed above, the veteran's paranoid 
schizophrenia has been no more than 30 percent disabling 
under the former and revised general formulas for rating 
mental disorders, at least for the period prior to May 15, 
2001.  Hart, supra.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for the 
disability during the pertinent time period and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned rating.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of this case of extra-schedular 
consideration is not in order. 


ORDER

Entitlement to a rating in excess of 30 percent for paranoid 
schizophrenia, at least for the period prior to May 15, 2001, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


